                 Case 21-50449-LSS   Doc 1-2   Filed 05/13/21   Page 1 of 2




                                     Exhibit B




DOCS_DE:234340.1 89006/001
                                                Case 21-50449-LSS          Doc 1-2       Filed 05/13/21     Page 2 of 2
                A                      B               C               D                         E                F                   G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             CONSULTANTS 2 GO LLC
 7                             105 LOCK STREET SUI
 8                             TE 309 NEWARK NJ 07103
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount        Invoice #            Invoice Date        Invoice Amount
12 686186                             06/26/2019    07/09/2019 $         12,888.85   14847                         05/17/2019 $        12,888.85
13 686509                             07/10/2019    07/19/2019           13,416.42   15066                         06/01/2019          13,416.42
14 1700386                            08/02/2019    08/15/2019           34,865.33   15181                         07/01/2019          20,000.00
15 1700386                            08/02/2019    08/15/2019           34,865.33   15267                         07/01/2019          14,865.33
16 TOTAL                                                       $         61,170.60                   4
